Exhibit 10.7

PROMISSORY NOTE

 $66,221.57 USD

December 31st, 2009

 



FOR VALUE RECEIVED, GoldCorp Holdings, Co. (hereinafter referred to as the
“Maker”), promises to pay to the order of Pierre Quilliam.(“Holder”), or
assigns, at 2373 Landings Circle, Bradenton, Florida 34209, or at such other
place as the Holder may from time to time designate in writing to the Maker, in
lawful money of the United States of America, the principal sum of Sixty Six
Thousands, Two Hundred and Twenty One US dollars ($66,221.57) and Fifty Seven
Cents, at a rate of interest thereon from the date of this Note at Seven percent
(7 %) per annum.

Payments of interest shall be made on a yearly basis from the date of this Note
until maturity. Should first yearly payment not be made on time, the amount of
due interest will be added to the principal and shall bear interest from then on
to maturity.  This Note shall mature Twenty Four (24) months from the date of
this Note, and shall be paid as follows: there shall be a payment of Four
Thousands Six Hundred and Thirty Five ($4,635.51) US Dollars and Fifty One
Cents, on December 31st, 2010 and there shall be a final Principal balloon
payment made to the Holder of Seventy Five Thousands, Eight Hundred and
Seventeen ($75,817.08) US Dollars and Eight Cents on or before December 31st,
2011 at which time all principal and accrued interest shall be payable in full.

Any payment of principal or interest on this Note that is not made when due, as
herein provided, shall bear interest at the same rate specified above.  In the
event any payment is not made within five (5) days of its due date, the Maker
shall pay a late charge of five (5%) percent of the amount of the payment,
provided that only one (1) such late charge may be collected on any particular
payment however long that payment shall remain past due.

The indebtedness evidenced by this Note may be prepaid in whole or in part at
any time without penalty or premium after thirty (30) days prior notice to the
Holder, during which time the Holder shall be entitled to convert this Note into
shares of Common Stock of the Maker as hereinafter provided.

If from any circumstances whatsoever fulfillment of any provision of this Note
at the time performance of such provision shall be due shall involve
transcending the limit prescribed by any applicable usury statute or any other
applicable law, with regard to obligations of like character and amount, then,
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, so that in no event shall any exaction be possible under this Note or
under any other instrument evidencing or securing the indebtedness evidenced
hereby, that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity.

Presentment for payment, demand, protest and notice of demand, notice of
dishonor and notice of nonpayment and all other notices are hereby waived by
Maker.  No failure to accelerate the debt evidenced hereby by reason of default
hereunder, acceptance of a past due installment, or indulgences granted from
time to time shall be construed (1) as a novation of this Note or as a
restatement of the indebtedness evidenced hereby or as a waiver of such right of
acceleration or of the right of the Holder thereafter to insist upon strict
compliance with the terms of this Note, or (2) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by applicable law;
and Maker hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing.  No extension of the time
for the payment of this Note or any installment due hereunder, made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
of the Maker under this Note, either in whole or in part, unless the Holder
agrees otherwise in writing.  This Note may not be changed orally, but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

1

Maker hereby waives and renounces for itself, its heirs, successors and assigns,
all rights to the benefits of any statute of limitations, any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, redemption,
appraisement and exemption now provided, or which may hereafter by provided, by
the Constitution and laws of the United States of America and of the State of
Florida, against the enforcement and collection of the obligations evidenced by
this Note except as described above.

This Note shall be convertible at the office of Maker, and at such other place
or places, if any, as the Board of Directors of the Maker may designate, into
fully paid and non-assessable shares (calculated as to each conversion to the
nearest l/100th of a share) of Common Stock of the Maker. The number of shares
of Common Stock issuable upon conversion of this Note shall be equal to the
amount of principle and interest for which a notice of conversion is sent
divided by the Conversion Price in effect at the time of conversion determined
as hereinafter provided. The price at which shares of Common Stock shall be
delivered upon conversion (the "Conversion Price") shall be initially one
hundredth ($.0001) per share of Common Stock; provided, however, that such
Conversion Price shall be subject to adjustment from time to time in certain
instances as hereinafter provided. No payment or adjustment shall be made in
respect of dividends previously declared and paid on the Common Stock upon
conversion of part, or all, of  this Note into shares of Common Stock. If the
Maker elects to prepay part or all of this Note, such right of conversion shall
cease and terminate, as to the portion designated for prepayment, at the close
of business on the prepayment date, unless the Maker defaults in the prepayment.
Further, if conversion is designated, only the face amount of the Note herein
shall be used to calculate the number of shares issued hereunder. No fractional
shares of Common Stock will be issued, and instead the number of shares of
Common Stock to be issued on conversion of this Note will, to the extent
necessary, be rounded up to the nearest whole number of shares.

Before the Holder of this Note shall be entitled to convert the same into Common
Stock, the Holder shall surrender this Note to the Maker, duly endorsed to the
Maker or in blank, at the office of the Maker or at such other place or places,
if any, as the Board of Directors of the Maker has designated, and shall give
written notice to the Maker at said office or place that it elects to convert
the same and shall state in writing therein the name or names (with addresses)
in which it wishes the certificate or certificates for Common Stock to be
issued.  The Maker will, as soon as practicable thereafter, issue and deliver at
said office or place to such Holder, or to its nominee or nominees, certificates
for the number of full shares of Common Stock to which it shall be entitled as
aforesaid. This Note shall be deemed to have been converted, as of the close of
business, on the date of the surrender of the Note for conversion as provided
above, and the person or persons entitled to receive the Common Stock issuable
upon conversion shall be treated for all purposes as the record holder or
holders of such Common Stock as of the close of business on such date.  In the
event part or all of this Note is presented for conversion, the Holder of this
Note will be entitled to receive all interest on this Note which has accrued to
the date of conversion on that portion of the Note which is converted, which
interest will, at the Holder's election, be payable on the next regularly
scheduled interest payment date on this Note or converted into shares of Common
Stock.

The Conversion Price in effect at any time shall be subject to adjustment as
follows:

(i)

In case the Maker shall (A) declare a dividend on its Common Stock in shares of
its capital stock, (B) subdivide its outstanding shares of Common Stock, (C)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (D) issue by reclassification of its Common Stock (including any such
reclassification in connection with a consolidation or merger in which the Maker
is the continuing corporation) any shares of its capital stock, the Conversion
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that if this Note is surrendered for conversion
after such time, the Holder shall be entitled to receive the kind and amount of
shares of Common Stock which it would have owned or have been entitled to
receive had this Note been converted immediately prior to such time. Such
adjustment shall be made successively whenever any event listed above shall
occur.

(ii)

In case the Maker shall distribute to all holders of its Common Stock (including
any such distribution made in connection with a consolidation or merger in which
the Maker is the continuing corporation) evidences of its indebtedness or assets
(excluding dividends or other distributions paid out of earned surplus), the
Conversion Price shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Price in effect immediately prior to
the close of business on the date fixed for the determination of stockholders
entitled to receive such distribution by a fraction of which the numerator shall
be the Current Market Price per share of the Common Stock on the date fixed for
such determination less the fair market value (as determined by the Board of
Directors of the Maker, whose determination shall be conclusive and described in
a Board Resolution of the Maker filed with the Transfer Agent) of the portion of
the assets or evidences of indebtedness so distributed applicable to one share
of Common Stock and the denominator shall be such Current Market Price per share
of the Common Stock on the date fixed for such determination, such adjustment to
become effective immediately prior to the opening of business of the day
following the date fixed for the determination of stockholders entitled to
receive such distribution.

(iii)

For the purpose of any computation under paragraph (ii) above, the "Current
Market Price" on any date shall be deemed to be the average of the bid price per
share of Common Stock on the business day of the receipt of the monies evidenced
by this note. The bid price shall be the one posted on the principal national
securities exchange on which the Common Stock is listed or admitted to trading
or, if it is not listed or admitted to trading on any national securities
exchange, the closing bid price as furnished by any member of the National
Association of Securities Dealers, Inc., selected from time to time by the Maker
for that purpose, or, if no member of the National Association of Securities
Dealers, Inc. furnishes a bid or ask price for the Common stock, the book value
of the Common Stock as determined from an unaudited balance sheet of the Maker
prepared according to generally accepted accounting principles as of a date
which is 90 days preceding the date of the conversion.

2

(iv)

All calculations under this paragraph (6) shall be made to the nearest cent or
the nearest l/100th of a share, as the case may be.

(v)

In case of any consolidation or merger of the Maker with or into any other
corporation (other than a consolidation or merger in which the Maker is the
continuing corporation), or in case of any sale or transfer of all or
substantially all of the assets of the Maker, the Holder of this Note shall
after such consolidation, merger, sale or transfer have the right to convert
this Note into the kind and amount of shares of stock and other securities and
property which such holder would have been entitled to receive upon such
consolidation, merger, sale or transfer if he had held the Common Stock issuable
upon the conversion of this Note immediately prior to such consolidation,
merger, sale or transfer.

(vi)

In the event that at any time, as a result of an adjustment made pursuant to
paragraph (i) above, the holder of this Note surrendered for conversion shall
become entitled to receive any securities other than shares of Common Stock,
thereafter the amount of such other securities so receivable upon conversion of
this Note shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in paragraphs (i) to (v), inclusive, above, and the
provisions of this paragraph (6) with respect to the Common Stock shall apply on
like terms to any such other securities.

(vii)

No adjustment in the Conversion Price shall be required unless such adjustment
would require a change of at least l% in such price; provided, however, that any
adjustments which by reason of this paragraph (vii) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.




Whenever the Conversion Price is adjustable as herein provided, the Maker shall
notify the Holder of this Note of the change in the Conversion Price within 30
days of any such change.

The Maker will at all times reserve, keep available and be prepared to issue,
free from any preemptive rights, out of its authorized but unissued Common
Stock, solely for the purpose of effecting conversion of this Note, the full
number of shares of Common Stock then issuable upon the conversion of all
outstanding Notes. The Maker shall from time to time, in accordance with the
laws of the State of Delaware, endeavor to amend its Articles of Incorporation
to increase the authorized amount of its Common Stock if at any time the
authorized amount of its





Common Stock remaining unissued shall be not sufficient to permit the conversion
of this Note and all other securities of the Maker which are convertible into
Common Stock. The Maker shall, if any shares of Common Stock required to be
reserved for issuance upon conversion of this Note pursuant to this paragraph
require registration with or approval of any governmental authority under any
Federal or state law before such shares may be issued upon such conversion,
endeavor to cause such shares to be so registered or approved as expeditiously
as possible.

The Maker will pay any and all transfer taxes that may be payable in respect of
the issue or delivery of shares of Common Stock on conversion of this Note
pursuant hereto. The Maker shall not, however, be required to pay any tax which
may be payable in respect of any transfer involved in the issue or transfer and
delivery of shares of Common Stock in a name other than that in which this Note
so converted was originally issued, and no such issue or delivery shall be made
unless and until the person requesting such issue has paid to the Maker the
amount of any such tax or has established to the satisfaction of the Maker that
such tax has been paid.

In the event that this Note is collected by law or through an attorney at law,
or under advice therefrom, the Maker agrees to pay all costs of collection,
including reasonable attorneys' fees actually incurred.  This Note shall be
governed by the laws of the State of Florida.

Given under the hand and seal of the undersigned, the date and year indicated
above.

DATED this 31st day of December, 2009.




GoldCorp Holdings, Co.

a Delaware corporation







______________________________

By: Pierre Quilliam, C.E.O





3
